I115th CONGRESS1st SessionH. R. 106IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the VOW to Hire Heroes Act of 2011 to make permanent the Veterans Retraining Assistance Program, and for other purposes. 
1.Short titleThis Act may be cited as the Help Hire Our Heroes Act. 2.Veterans Retraining Assistance Program (a)Permanent programSection 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 38 U.S.C. 4100 note) is amended— 
(1)in subsection (a)(2)(B), by striking the period beginning October 1, 2012, and ending March 31, 2014 and inserting each subsequent fiscal year that the program is carried out; and  (2)by striking subsection (k).  
(b)Conforming amendmentsSuch section is further amended— (1)in subsection (a)(1), by striking Not later than July 1, 2012, the and inserting The; 
(2)in subsection (b), by striking Except as provided by subsection (k), each and inserting Each; (3)in subsection (e)(1)(G), by striking by not later than October 1, 2013,; 
(4)by striking subsection (i); and (5)by redesignating subsections (j) and (l) as subsections (i) and (j), respectively. 
